PER CURIAM.
Nebraska inmate Elroy L. Wabashaw, formerly incarcerated at the Tecumseh State Correctional Institution, appeals the district court’s1 dismissal of his 42 U.S.C. § 1983 complaint. Having jurisdiction under 28 U.S.C. § 1291, this court affirms.
This court conducted de novo review of the record and carefully considered Wa-bashaw’s arguments for reversal. See Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir. 2000) (per curiam); Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir. 1999) (per curiam).
The judgment is affirmed. See 8th Cir. R. 47B.

. The Honorable John M. Gerrard, United States District Judge for the District of Nebraska.